Opinion by
Mr. Justice Mestrezat,
The learned court below has correctly found and stated the facts of the case, and we think its conclusion is right.
The clause in the plaintiffs’ deeds out of which the *14question in dispute arises follows the habendum clause, and is as follows: “Subject, however, to the coal rights and privileges in said described premises, recited in deed recorded in Deed Book, vol. 151, p. 276, recorder’s office of Allegheny county, which coal and coal rights and privileges are hereby expressly reserved and excepted from this grant and conveyance.” The deed referred to in the clause is an agreement between William Boggs and the Pittsburg Coal Company, dated September 16, 1861, by which Boggs granted to the company all the bituminous coal in the vein of coal then opened which was contained in and under his lands, lying on the south side of Saw Mill Run with certain designated surface rights on said lands. There was also granted the right to take stone and water, and the right of way for railroads with necessary switches, turn-outs, tunnels, an engine house, a well, a cistern, inclined planes, platform, room for a dwelling near the engine house and all necessary and convenient privileges for the complete equipment and working of said railroads and inclined planes on the lands of the said Boggs on the north side of Saw Mill Run, for the purpose of operating the coal on the lands on the south side of the run.
The plaintiffs claim title to their lands through deeds from S. L. Boggs who derived title as devisee under the will of William Boggs, deceased, probated December 21, 1867. The defendant company is mining the coal under an operating agreement with S. L. Boggs, dated January 2, 1909, which grants to the company the exclusive right and privilege of mining and taking away the Pittsburg vein of coal underlying a tract of land north of Saw Mill Run of which the plaintiffs’ lots are a part.
The right of the defendant company to mine and remove the coal depends, as we have said, upon the interpretation of the clause in the plaintiffs’ deeds immediately following the habendum clause, and quoted above. It is contended by the defendant that the clause in question excepted and reserved from the conveyances the coal under the lands granted, by S. L. Boggs to the plaintiffs. This *15contention was not sustained by the court below, and it held, and we think correctly so, that the clause does not refer to or include the coal under the plaintiffs’ lands which lie north of Saw Mill Run, but only such coal rights and privileges on and over the land north of the run as were granted by the agreement of William Boggs to the Pittsburg Coal Company. This agreement, as we have seen, was executed in 1861, when William Boggs, the father of S. L. Boggs, owned land on both sides of the run. S. L. Boggs acquired his title six or seven years after the grant by his father, William Boggs, to the Pitts-burg Coal Company. He, therefore, took the land north of Saw Mill Run, subject to his father’s grant to the coal company. It was then encumbered by the mining or surface rights, which were owned by the coal company. The agreement between William Boggs and the company was of record, and a grantee of S. L. Boggs of any part of the land devised to him would take it subject to the rights of the company therein.
Read in the light of these facts and circumstances, the clause in question, inserted in the habendum clauses in the plaintiffs’ deeds, is readily understood and easily construed. The “coal rights and privileges” to which the lands of the plaintiffs are subject are those recited in the deed to the Pittsburg Coal Company, and which are in and upon the “said described premises,” conveyed to the plaintiff's. These are “the coal and coal rights and privileges” which are “expressly reserved and excepted” from the conveyances. By no fair interpretation of the language used in the clause can it bo extended so as to include the coal under the land north of Saw Mill Run. If S. L. Boggs had conveyed the land to the plaintiffs without the “subject” clause, he would have been liable on his warranty, if the Pittsburg Coal Company had asserted its rights and privileges on the land north of the run which it obtained by the agreement with William Boggs.
We are all of the opinion that the clause in question *16did not except and reserve from the grant to the plaintiffs, the coal under the lands lying north of Saw Mill Run, and that the injunction against the defendant company was properly granted.
The decree is affirmed.